DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on October 6, 2021.
Claims 1-18 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “retrieving or selecting the charges to be applied …” in line 7 of instant claim, it is not clear from which element and according to which process the charges are retrieved or selected; 
Claims 1, 8, 12 and 13, recite the limitations of “each of a number of configurations of printed drops in a column”, the definition and scope of the term “configurations” is not clearly defined, and further such a limitation has not been explicitly depicted with sufficient descriptions in the instant claim, for properly limiting or clearly defining the scope of such claimed limitations;  
  Claims 1, 8 and 12, recite the limitations of “said number being equal to or less than 2(H/2)+1 if H is an even number or equal to or less than 2((H+1)/2)+1 if H is an odd number”, it is not clear and vague with regards to the meaning and scope of the term “number” together with the claim languages of “even and/or odd number”; and 
Claim 1, further recites the limitations of “generating N1 drops and charging part of said drops for printing the dots of said column according to said charges retrieved or selected from …”, it is not clear what is the definition and scope of the limitation “N1”, thus it’s not clear which criteria are applied for generating and charging the drops. 
Abovementioned limitations have not been explicitly depicted with sufficient descriptions in the instant claim, for properly limiting or clearly defining the scope of  claimed limitations identified and discussed above.  The scopes of such limitations are unable to be clearly determined, which renders the claim scopes indefinite.  Further clarification in the claims is required. 
The issues identified in the independent claims above also affect the corresponding dependent claims 2-7, 10-11, 9 and 13-18. Further clarification in the claims is required. 

Allowable Subject Matter
With regard to Claims 1-18, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 1, the closest prior arts of record, Shrivastava, discloses an invention relates to a method is provided for printing using a continuous ink jet printer of the type which projects a stream of evenly spaced ink drops toward a substrate and controls placement of the ink drops on the substrate by selectively charging the individual ink drops and passing the charged ink drops through an electric field to control placement of said charged ink drops on a substrate; however, it does not disclose or suggest, among the other limitations, the additional required limitation of “… retrieving or selecting the charges to be applied to each of the drops for printing the dots of said column from at least one set of data or database (DB) of charges of the drops for each of a number of configurations of printed drops in a column, said number being equal to or less than 2(H/2)+1 if H is an even number or equal to or less than 2((H+1)/2)+1 if H is an odd number”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior art(s) of record. 
With regard to claims 2-7 and 10-11, the claims are depending directly or indirectly from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 8, the closest prior arts of record, Shrivastava, discloses an invention relates to a method is provided for printing using a continuous ink jet printer of the type which projects a stream of evenly spaced ink drops toward a substrate and controls placement of the ink drops on the substrate by selectively charging the individual ink drops and passing the charged ink drops through an electric field to control placement of said charged ink drops on a substrate; however, it does not disclose or suggest, among the other limitations, the additional required limitation of “…selecting at least one set of data or database (DB) of charges of drops for each of a number of configurations of dots to be printed in a column, said number being equal to or less than 2(H/2)+1, H being an even number or equal to or less than 2((H+1)/2)+1, H being an odd number;”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior art(s) of record. 
With regard to claim 9, the claim is depending directly or indirectly from the independent Claim 8, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 12, the closest prior arts of record, Shrivastava, discloses an invention relates to a method is provided for printing using a continuous ink jet printer of the type which projects a stream of evenly spaced ink drops toward a substrate and controls placement of the ink drops on the substrate by selectively charging the individual ink drops and passing the charged ink drops through an electric field to control placement of said charged ink drops on a substrate; however, it does not disclose or suggest, among the other limitations, the additional required limitation of “… at least one memory memorizing at least one set of data or database (DB) of charges of the drops for each of a number of configurations of drops to be printed in a column, said number of configurations being equal to or less than 2.sup.(H/2)+1 if H is an even number or equal to or less than 2.sup.((H+1)/2)+1 if H is an odd number;”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior art(s) of record. 
With regard to claims 13-18, the claims are depending directly or indirectly from the independent Claim 12, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 1-18 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rolland et al. (U.S. Pat/Pub No. 2022/0111643 A1) disclose an invention relates to a method and a printer for printing drops, in particular at high speed.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675